J-A12005-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

ROBERT L. HORNER                              IN THE SUPERIOR COURT OF
                                                    PENNSYLVANIA
                        Appellant

                   v.

CORIE A. HORNER

                                                  No. 1618 WDA 2016


               Appeal from the Order Dated October 7, 2016
              In the Court of Common Pleas of Fayette County
                 Civil Division at No(s): 2394 of 2010, G.D.

BEFORE: OLSON, J., SOLANO, J., and RANSOM, J.

MEMORANDUM BY SOLANO, J.:                    FILED SEPTEMBER 22, 2017

     Appellant, Robert L. Horner, appeals pro se from the order granting

the petition for enforcement and contempt filed by Appellee, Corie A. Horner

(“Wife”), and directing Appellant’s compliance with the court’s equitable

distribution order. We affirm.

     The trial court summarized the procedural background as follows:

            The within divorce action was filed by [Appellant] on
     September 7, 2010. A special master was appointed and a
     Report was filed on November 20, 2013. The Special Master
     directed [Appellant] to pay to Wife the sum of $15,669.50 within
     sixty days from the entry of a decree in divorce. See, Special
     Master’s Report, page 38. The Special Master also awarded Wife
     30% of the value of four parcels of property and directed the
     parties to submit the names of appraisers for consideration. Id.
     at 37.

           [Appellant] and Wife filed exceptions to the Report.
     Neither party took exception to the recommendation of the
     payment of $15,669.50. [Appellant] filed an exception with
     regards to the value awarded to Wife of the real estate, but this
J-A12005-17


      Court after hearing and discussion, denied the exception and
      adopted the recommendations of the Special Master.      See,
      Opinion and Order dated May 6, 2014.

            No appeal was taken from the Court’s determination of the
      exceptions and a divorce decree was entered on June 25, 2014.
      On July 17, 2014, this Court entered an Order approving the
      Qualified Domestic Relations Order [QDRO] which provided for
      $15,669.50 to Wife in Equitable Distribution upon [Appellant’s]
      retirement. At the time of entering the QDRO, [Appellant]
      indicated that his retirement was imminent.        Since 2014,
      [Appellant] has delayed his retirement and stated to the Court
      that he intends to work six (6) more years. N.T., 10/7/2016, at
      5.

Trial Court Opinion, 12/27/16, at 2-3.

      On July 19, 2016, Wife filed a “Petition for Contempt and to Enforce

the Opinion and Order which Incorporated the Special Master’s Report.” The

trial court conducted a hearing on October 7, 2016, and thereafter entered

an order finding Appellant in contempt and directing him to pay $15,669.50

to Wife “on or before November 21, 2016, or in the event payment is not

paid . . . a Judgment shall be entered in the amount of $15,669.50 in the

Prothonotary’s Office of Fayette County against [Appellant] and in favor of

Petitioner.”   The court also ordered the appraisal of the four properties

“within ninety (90) days.” Appellant filed this timely appeal.

      Appellant presents six issues for our review:

      1. Whether the trial court erred in invalidating the QDRO,
         therefore applying [sic] the Special Master recommendation
         of equitable distribution of the marital portion of the
         Appellant’s retirement benefits be ordered and directed from
         financial resources knowing the Appellant had no such funds
         available to him outside the funds in his retirement plan,
         payable within 60 days after the entering of a divorce decree.

                                     -2-
J-A12005-17



      2. Whether the trial court erred in assessing the Appellant’s
         consideration of retirement, but due to events which created
         a financial hardship, where the Appellant had to suspend his
         plans to retire, the trial court invalidated the QDRO, and
         awarded the equitable distribution of the Appellant’s
         retirement benefits to [Wife] which are specified and
         protected in the QDRO under Federal, state statu[t]e, and
         case law.


      3. Whether the trial   court erred in its determination [that] the
         recommendations      of the Special Master overrode the QDRO
         even though the     QDRO was approved by both parties and
         their counsel;      the trial court; and the retirement
         administrator.


      4. Whether the trial court abused its discretion in failing to allow
         the introduction of a correspondence from the Appellant’s
         retirement administrator as to the provisions set forth within
         the QDRO.


      5. Whether the trial court abused its authority by invalidating
         the QDRO outside its authority which stated the trial court’s
         responsibility was only for the purpose of establishing it or
         maintaining it as a QDRO.


      6. Whether the trial court erred in its discretion to have real
         estate property the Appellant sold, which had been solely
         owned by the Appellant prior to the determination of marital
         property, that said properties were marital assets by the
         Special Master, therefore be appraised.

Appellant’s Brief at 5-6.

      In reviewing Appellant’s claims:

      [O]ur scope of review when considering an appeal from an order
      holding a party in contempt of court is narrow. We will reverse
      only upon a showing of an abuse of discretion. This court must
      place great reliance on the sound discretion of the trial judge
      when reviewing an order of contempt.


                                     -3-
J-A12005-17


Rhoades v. Pryce, 874 A.2d 148, 153 (Pa. Super. 2005) (citations

omitted), appeal denied, 899 A.2d 1124 (Pa. 2006).         “The Divorce Code

grants trial courts broad powers to enforce orders of equitable distribution,

and provides remedies available against one who fails to comply with a

court’s order of equitable distribution.”   Richardson v. Richardson, 774
A.2d 1267, 1270 (Pa. Super. 2001) (footnote omitted).             The court’s

remedies include an express finding of contempt and the entry of judgment.

See 23 Pa.C.S. § 3502(e)(1) and (9).

      In his first, second, and third issues, Appellant advances the argument

that the trial court abused its discretion and “thwarts economic justice” by

directing him to pay $15,669.50 within 60 days because he lacks sufficient

funds to comply.    See Appellant’s Brief at 19-20.     Appellant maintains –

without further explanation or detail offered at the hearing or in his brief –

that the QDRO should remain in effect because of his “unforeseen financial

hardship.” Id. at 22.

      It is undisputed that pursuant to the court’s May 6, 2014 order, Wife

was awarded the $15,669.50 as her marital share of Appellant’s pension, to

be paid within 60 days.      N.T., 10/7/16, at 2.     Thereafter, the parties

executed the QDRO with the understanding that Appellant would be retiring,

and Wife agreed to wait until the fall of 2014 to receive the funds from

Appellant’s retirement.   Id. at 3, 6.   Appellant testified that he “did have

intentions of retiring that year but . . . had to postpone . . . and . . . will


                                     -4-
J-A12005-17


work for probably the next six (6) years. So I’m not retiring.” Id. at 4-5.

When asked by the court how long he needed to secure the $15,699.50 that

he has owed Wife since June of 2014, Appellant replied, “I don’t have that

money, and I go back to they signed a Quadro [sic] after the divorce.” Id.

at 13. The court responded:

     You haven’t retired.      It’s not part of the Special Master’s
     [Recommendation]. It was only done because [Wife] felt and
     you felt that you were going to retire. But since that has [not
     happened], and it’s no longer possible, I would order that the
     Special Master’s [recommendation] has to be upheld. . . . [I]t
     doesn’t matter where the source comes from. If it’s a pension
     interest of a wife to a husband, it does not matter whether or
     not it comes from the pension. It can come from any source
     whatsoever. People sometimes want to keep their pensions
     intact, so they mortgage or they get the money from other
     sources. . . . You’re going to have to [pay]. You’re going to have
     to, or we’re going to have to reduce it to judgment [].

N.T., 10/7/16, at 13-14.

     The trial court then entered the order directing Appellant to pay to

Wife $15,669.50 within 60 days. The trial court explained:

     [T]he Courts retain jurisdiction regarding the “determination and
     disposition of property rights and interests between spouses.”
     23 Pa.C.S. §3104(a)(1). As the within appeal derives from an
     order of equitable distribution, the Court retained jurisdiction to
     ensure enforcement.

            Here, the Special Master’s Report directed that [Appellant]
     shall pay the sum of $15,669.50 within sixty days from the entry
     of a decree in divorce. This recommendation was upheld despite
     [Appellant] filing an exception, and became final when neither
     party filed an appeal and the divorce decree was entered. The
     Master’s recommendation did not specify a source of funds from
     which payment was to be derived.




                                    -5-
J-A12005-17


             After the divorce decree was entered, [Appellant]
     negotiated to have the funds derive from his pension citing his
     imminent retirement.      Notably, neither the Special Master’s
     recommendation or this Court’s Order on exceptions specifies a
     source from which the funds are to be derived. Rather, the
     Court Order explicitly required payment to be made within 60
     days’ entry of the divorce decree. Finding that [Appellant]
     evaded the Court Order regarding equitable distribution by
     entering into a QDRO when he admitted to stating an intention
     to retire immediately, but then, again self-admittedly, delaying
     his retirement plans for at least six more years, this Court found
     [Appellant] in contempt. By Order dated October 7, 2016, to
     enforce the Order of equitable distribution, the Court directed
     [Appellant] to pay the sum of $15,669.50 or suffer the entry of
     civil judgment.

Trial Court Opinion, 12/27/16, at 3-4. Given this record, we find no abuse of

discretion by the trial court in exercising it “broad powers to enforce.”

Richardson, 774 A.2d at 1270. Accordingly, Appellant’s first three issues

are without merit.

     In his fourth issue, Appellant claims the trial court abused its discretion

by “failing to accept a correspondence from the Appellant’s retirement

administrator pertaining to the trial court’s responsibility, as well as the

retirement administrator’s responsibility to the QDRO.” Appellant’s Brief at

26. To the extent that Appellant’s claim is that the trial court declined to

accept the referenced correspondence as evidence, our review reveals that

Appellant never moved to have the correspondence entered into evidence.

The portion of the notes of testimony referencing the correspondence reads:

     COURT:     . . . You haven’t retired. [The QDRO]’s not part of
     the Special Master’s [Recommendation].       It was only done
     because [Wife] felt and you felt that you were going to retire.
     But since that has defunct [sic], and it’s no longer possible, I

                                     -6-
J-A12005-17


      would order that the Special Master’s [Recommendation] has to
      be upheld.

      APPELLANT:          And I agree with you, but it’s from my pension
      fund, and I have a correspondence from PSERS to state in
      reference to this problem and PSERS said they cannot get money
      from my retirement fund. My argument is, this is from my
      retirement fund. It’s not from the sale of a house, it’s not from
      the sale of a car, it’s from my retirement – from my pension.

      COURT:            Well, according to law, again, it doesn’t matter
      where the source comes from. If it’s a pension interest of a wife
      to a husband, it does not matter whether or not it comes from
      the pension. It can come from any source whatsoever. . . .

N.T., 10/7/16, at 13-14. There is no other mention of the correspondence in

the   notes   of   testimony,   and   there   was    no   discussion   about   the

correspondence being entered into evidence.          It may be that Appellant’s

complaint that the trial court failed to “accept” the correspondence means

that the trial court failed to agree that the correspondence provided a valid

justification for his failure to pay the funds.     If that is his argument, it is

without merit, as the trial court explained that “it does not matter” whether

the funds were taken from Appellant’s pension or from some other source.

In either case, there is no merit to Appellant’s fourth issue.

      In his fifth issue, Appellant’s entire argument reads:

            The trial court abused its authority by invalidating its
      previous order as specified in the QDRO, page 3, Section 15,
      Amendments. “The Court of Common Pleas of Fayette County,
      Commonwealth of Pennsylvania, shall retain jurisdiction to
      amend any DRO based on this Stipulation and Agreement, but
      only for the purpose of establishing it or maintaining it as a
      DRO.”

Appellant’s Brief at 26.

                                      -7-
J-A12005-17


      All of Paragraph 15 of the QDRO states:

      15. Amendments. The Court of Common Pleas of Fayette
      County, Commonwealth of Pennsylvania, shall retain jurisdiction
      to amend any Domestic Relations Order based on this Stipulation
      and Agreement, but only for the purpose of establishing it or
      maintaining it as a Domestic Relations Order; provided,
      however, that no such amendment shall require PSERS to
      provide any type or form of benefit, or any option not otherwise
      provided by PSERS, and further provided that no such
      amendment or right of the Court to so amend will
      invalidate any existing Order.

QDRO, 7/8/14, at 3 (emphasis added). The bolded language recognizes that

“any existing order” may not be invalidated by an amendment.                    In this

instance, the May 6, 2014 order of equitable distribution, in which the court

directed Appellant to pay $15,669.50 to Wife, remained valid.               Moreover,

Appellant disregards the statutory authority provided to the trial court under

the Divorce Code.        As noted above, the trial court has jurisdiction and

“[p]owers . . . [i]f, at any time, a party has failed to comply with an order of

equitable distribution . . . to effect compliance with its order.” 23 Pa.C.S. §

3502(e); see also 23 Pa.C.S. § 3104(a) (court may retain jurisdiction in

property settlement matters).          Appellant’s fifth issue assailing the trial

court’s authority thus lacks merit.

      In his sixth and final issue, Appellant argues that the trial court erred

by ordering the appraisal of marital properties he sold.               He states, “the

selling   price   of   these   two   properties   that   were   sold    prior   to   the

recommendation of the Special Master, and subsequently the trial court’s

order, should be used as their value and no appraisals need[ed].”

                                         -8-
J-A12005-17


Appellant’s Brief at 28.    We may not consider this issue because the

October 7, 2016 hearing was limited to Wife’s request for enforcement and

contempt relative to equitable distribution.

      The trial court explained:

            The final issue is a last ditch effort of [Appellant] to not
      pay Wife her portion of real estate awarded to her and upheld by
      this Court. The exact issue was decided by Opinion and Order,
      dated May 6, 2014, and no appeal was taken therefrom. As
      such, any issue regarding the appraisal of properties or value
      awarded to Wife therein is not properly before the Court at this
      time.

Trial Court Opinion, 12/27/16, at 4.    The court is correct.   In the Special

Master’s Recommendation adopted by the trial court, Appellant was awarded

70% and Wife was awarded 30% of the four properties, and the parties were

directed to select and pay for an appraiser. After the appraisal, Appellant

was to pay Wife “the sum of thirty percent (30%) of the value of the

properties’   combined     value   as    determined    by   the    appraiser.”

Recommendation of the Special Master, 11/20/13, at 37. Appellant’s issue

is without merit because he failed to raise it within 30 days of the entry of

the parties’ divorce decree in June of 2014. See Campbell v. Campbell,

516 A.2d 363, 366 (Pa. Super. 1986) (decree distributing marital property is

interlocutory; it cannot be reviewed until it has been rendered final by the

entry of a decree in divorce), appeal denied, 528 A.2d 955 (Pa. 1987); see

also Pa.R.A.P. 903 (appeal shall be filed within 30 days after the entry of

the order).


                                     -9-
J-A12005-17


     In sum, we discern no abuse of discretion by the trial court in granting

Wife’s petition for enforcement and contempt and ordering Appellant’s

compliance with the terms of the May 6, 2014 order of equitable distribution.

     Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/22/2017




                                   - 10 -